[Cite as Tabak v. Goodman, 2022-Ohio-1123.]




            IN THE COURT OF APPEALS OF OHIO
                           SEVENTH APPELLATE DISTRICT
                               MAHONING COUNTY

                                        SUSAN TABAK,

                                      Petitioner-Appellee,

                                                  v.

                                      KEITH GOODMAN,

                                    Respondent-Appellant.


                      OPINION AND JUDGMENT ENTRY
                                      Case No. 21 MA 0042


                                   Civil Appeal from the
                     Court of Common Pleas of Mahoning County, Ohio
                                 Case No. 2021 CV 00216

                                      BEFORE:
                Carol Ann Robb, Gene Donofrio, David A. D’Apolito, Judges.


                                              JUDGMENT:
                                                Affirmed.


No Brief Filed for Petitioner-Appellee and

Atty. James S. Gentile, The Liberty Building, 42 N. Phelps Street, Youngstown, Ohio
44503 for Respondent-Appellant..

                                      Dated: March 31, 2022
                                                                                         –2–




Robb, J.

       {¶1}   Respondent-Appellant Keith Goodman appeals the decision granting
Petitioner-Appellee Susan Tabak’s Petition for a Civil Stalking Protection Order. For the
following reasons, the trial court’s decision is affirmed.
                                 Statement of the Facts and Case
       {¶2}   On February 3, 2021, Appellee filed a Petition for a Civil Stalking Protection
Order against Appellant. That same day, the magistrate granted an ex parte Civil Stalking
Protection Order. A full hearing was held February 18, 2021, after which the magistrate
granted the petition and issued a five-year Civil Stalking Protection Order. (2/22/21
Magistrate’s Order.) In the order, the magistrate stated:

       The Court finds the Respondent has contacted the Petitioner on numerous
       occasions despite being told to have no contact. The Respondent did testify
       to mitigating factors such as contact initiated by Petitioner but those factors
       do not outweigh the necessity for a protection order. The Court finds
       Petitioner by a preponderance of evidence, has sustained her burden * * *.”

       {¶3}   The magistrate then checked the box stating:

       The Court finds by a preponderance of the evidence that 1) Respondent
       has knowingly engaged in a pattern of conduct that caused Petitioner to
       believe that the Respondent will cause physical harm or cause or has
       caused mental distress; and 2) the following orders are equitable, fair, and
       necessary to protect the persons named in this Order from stalking
       offenses.

(2/22/21 Magistrate’s Order.)
       {¶4}   Appellant filed objections and asserted there was no evidence of a pattern
of conduct and no evidence of mental distress. Appellee asserted in her reply that there
was a pattern of conduct and that he caused mental distress.




Case No. 21 MA 0042
                                                                                            –3–


       {¶5}   The trial court adopted the magistrate’s decision after independently
reviewing the objections. (4/13/21 J.E.) Appellant appealed.
                                     Assignment of Error
       “The Magistrate erred, abused his discretion and improperly granted the CSPO as
the elements of menacing by stalking [have] not been demonstrated by some competent,
credible evidence.”
       {¶6}   Appellant contends the protection order should not have been granted.
Thus, we apply a manifest weight of the evidence standard of review. D.R.B. by K.G.B.
v. G.T.B., 7th Dist. Noble No. 17 NO 0452, 2018-Ohio-2787, ¶ 8.

       Weight of the evidence concerns “the inclination of the greater amount of
       credible evidence, offered in a trial, to support one side of the issue rather
       than the other. It indicates clearly to the [finder of fact] that the party having
       the burden of proof will be entitled to their verdict, if, on weighing the
       evidence in their minds, they shall find the greater amount of credible
       evidence sustains the issue which is to be established before them. Weight
       is not a question of mathematics, but depends on its effect in inducing
       belief.” (Emphasis sic.) [State v. Thompkins, 78 Ohio St.3d 380, 387, 678
       N.E.2d 541], quoting Black's at 1594.

Eastley v. Volkman, 132 Ohio St.3d 328, 2012-Ohio-2179, 972 N.E.2d 517, ¶ 12. When
evaluating whether a decision is contrary to the manifest weight of the evidence, every
reasonable presumption must be made in favor of the judgment.                     Id. at ¶ 21,
citing Seasons Coal Co., Inc. v. Cleveland, 10 Ohio St.3d 77, 80, 461 N.E.2d 1273 (1984),
fn. 3 (and if the evidence is susceptible to more than one construction, the court of appeals
must interpret the evidence in a manner consistent with the judgment).
       {¶7}   Here, the civil stalking protection order was filed in accordance with R.C.
2903.214(C)(1). Pursuant to that statute, the issuance of a civil stalking protection order
requires the petitioner to establish a violation of R.C. 2903.211–menacing by stalking.
“Menacing by stalking” means engaging in a pattern of conduct that knowingly causes
another “to believe that the offender will cause physical harm to the other person * * * or
cause mental distress to the other person * * *.” R.C. 2903.211(A)(1).



Case No. 21 MA 0042
                                                                                       –4–


       {¶8}   “Pattern of conduct” is defined in R.C. 2903.211(D)(1) as “two or more
actions or incidents closely related in time.” The term “mental distress” is defined by R.C.
2903.211(D)(2) to mean:

       (a) Any mental illness or condition that involves some temporary substantial
       incapacity;

       (b) Any mental illness or condition that would normally require psychiatric
       treatment, psychological treatment, or other mental health services,
       whether or not any person requested or received psychiatric treatment,
       psychological treatment, or other mental health services.

       {¶9}   “Mental distress need not be incapacitating or debilitating.” Joy v. Letostak,
10th Dist. Franklin No. 14AP-1040, 2015-Ohio-2667, ¶ 25. “Explicit threats are not
necessary to establish menacing by stalking under R.C. 2903.211.” Bartells v. Bertel,
12th Dist. Butler No. CA2016-11-216, 2018-Ohio-21, ¶ 56, citing Lundin v. Niepsuj, 9th
Dist. Summit No. 26015, 2014-Ohio-1212, ¶ 19. It is instead the “duty of the trier of fact
to determine whether a victim suffered mental distress as a result of the offender's
actions.” Middletown v. Jones, 167 Ohio App.3d 679, 2006-Ohio-3465, 856 N.E.2d 1003
¶ 7 (12th Dist.). In making this determination, the trial court “may rely on its knowledge
and experience in determining whether mental distress has been caused.” Smith v.
Wunsch, 162 Ohio App.3d 21, 2005-Ohio-3498, ¶ 18 (4th Dist.). Therefore, although
mental distress need not be shown to any level of professional certainty, it must
nevertheless “be proven by facts introduced at trial and the reasonable inferences
springing from those facts.” Cleveland Hts. v. Lewis, 8th Dist. Cuyahoga No. 79511,
2002-Ohio-2736, ¶ 22.
       {¶10} The testimony establishes that Appellee and Appellant were friends, but
their friendship ended for a number of months and then restarted. (Tr. 5-6, 44.) Appellee
testified the friendship stopped because Appellee thought Appellant was becoming
obsessed with her. However, the friendship then resumed until once again Appellee felt
Appellant was becoming obsessed with her.
       {¶11} Susan Tabak testified she met Appellant in 2019, but in August 2019 she
blocked him on her phone. (Tr. 5.) She testified he continued to attempt to contact her


Case No. 21 MA 0042
                                                                                        –5–


despite being blocked. (Tr. 5.) In February 2020, she told him to stop contacting her.
(Tr. 6.) She indicated that between February 2020 and June 2020 she did not talk to him,
but he continued to leave her daily voice messages. (Tr. 7.) During that time she had a
baby. (Tr. 8.) On her birthday, he left a gift by her mailbox and wrote in the card that he
knew about her daughter and wanted to be a support system for her and her child. (Tr.
8.) She then restarted their friendship. (Tr. 8.) She permitted him to watch her daughter
a few times, but she explained that this stopped when he made comments to the child
that he was her dad. (Tr. 8.)
       {¶12} It is clear from the testimony that Appellee and Appellant had differing
opinions of their relationship. Appellee claimed they were friends; he was 65 years old
and she was 36 years old. (Tr. 59.) She explained that she thought of him as a father
figure and that they never had a physical relationship. (Tr. 59, 61.) Appellant, however,
testified that he was her boyfriend and there was a physical relationship. (Tr. 50.)
       {¶13} Appellee explained that Appellant convinced one of her friends to meet with
him to get information about her. (Tr. 9.) He continually texted and called this friend until
the friend also blocked his calls. Appellee further explained:

       From September 2020 to January 2021 I did talk to him on Messenger
       several times but it was like we had to be friends or get together or hang out
       or he would just show up at my house unannounced. And at first, I thought
       he was just an innocent – I just thought he was, you know, a friend; he could
       be a support system for me; but it became to the point where he was
       obsessed like more so than like my parents were when I was a child wanting
       to know all my whereabouts, where I went. When I didn’t answer him, he
       would come to my house several times. He would knock on my front door.
       He would also go around to my back patio door and knock for 10 minutes
       yelling my name. At that time, I pretended I wasn’t home.

       Last month, in January, I told him through Messenger that I wanted just a
       relaxing weekend at home. I left the house a couple times to do errands,
       and he left a note, which I brought with me, angry that I wasn’t home, saying
       that I was lying about going out, and that he told me on the phone that he



Case No. 21 MA 0042
                                                                                         –6–


       wrote down the times he came to my house and the times that I wasn’t
       home.
       I’m nervous because not only did he give people my phone number, he gave
       friends of his my address. One example is * * *. He asked her to drive by
       my house one time at 10 o’clock to see if I had company.

       He’s also told me that he would monitor if my ex-boyfriend was at my house,
       and that he drove by my house at like 10 o’clock at night and at midnight to
       see if there were cars in my driveway. Once he followed me all the way to
       my ex-boyfriend’s house in Pennsylvania, which is 45 minutes away, in
       Sharon. He drove – followed me that far.

(Tr. 9-10.)
       {¶14} She further explained he would come to her house multiple times a day
when she quit talking to him. (Tr. 24.) He would leave multiple voice mail messages and
have other people drive by her house multiple times a day. (Tr. 24.) She also indicated
he made an additional Facebook account to try to contact her after she had blocked his
account. (Tr. 26.)
       {¶15} She was asked if Appellant ever threatened her physically. (Tr. 14.) She
responded no, but indicated she is afraid if she does not get a protection order that he
will continue contacting her and leaving voicemails, even though she has asked him to
stop. (Tr. 14.) She said she is afraid. (Tr. 15.) She also testified:

       I don’t want him in trouble. I don’t want any ill will. He’s a very good guy. I
       think he’s obsessed with me. I think he’s in love with me. I just want to be
       left alone and to move on with my life. I shouldn’t have to worry about
       having my mom come over. I shouldn’t have to worry about him driving by
       my house or showing up at my house, and I’m afraid if it doesn’t get
       extended, he’s going to still contact me.

(Tr. 63.) en




Case No. 21 MA 0042
                                                                                           –7–


       {¶16} Appellee called a friend to testify on her behalf. This friend explained that
Appellant sought information about Appellee, and the friend instead tried to convince
Appellant to find someone his own age. (Tr. 32-33.)
       {¶17} Admittedly, Appellee contacted Appellant some of the time, and the
evidence confirms this.      (Tr. 17, 47.)    She went to his apartment and called him
approximately 27 times one day before filing the petition. (Tr. 18, 20, 47.) Appellee
claimed she was fearful Appellant would contact her ex-boyfriend who was abusive to
her; he told her he was going to contact the ex-boyfriend. (Tr. 19, 23.) Although she
buzzed to get into his apartment complex, he did not let her in. She got through security,
and knocked on his door but he would not let her in. (Tr. 19, 20.) The weekend before
she filed the petition for a protection order, they went to Hartville for the day. (Tr. 48.)
       {¶18} Appellant claimed he told Appellee he would call the police and file a report
about her ex-boyfriend because she had told him that the ex-boyfriend had recently hit
her. (Tr. 49.) He further explained:

       I told [Suzie] I’ll come shovel your driveway off. I’m going to call the police
       and file the report about the fact that she was hit by [ex-boyfriend]. This
       person’s dangerous. I did like any other boyfriend would do. At that time
       she tried calling me 27 times. I literally blocked the phone. I was tired of –
       quite frankly, tired of her not telling me the truth in past experiences, and
       this is a point to where I said enough is enough, what’s going on.

(Tr. 50.)
       {¶19} He stated he did not make an additional Facebook account and explained
instead that his account was hacked. (Tr. 54.) He also denied contacting her family and
friends to get information about her. (Tr. 55.)
       {¶20} Because the testimony presents a he-said-she-said situation, the trial court
was in the best position to judge credibility and determine whether to believe Appellant or
Appellee. Appellee’s testimony detailing him continually calling and driving past her
house demonstrates a pattern of conduct. She also said she was worried about him
coming to her house and calling her and that she was afraid. Her entire testimony about
their relationship, if believed, is sufficient to find that Appellant caused her mental distress



Case No. 21 MA 0042
                                                                                       –8–


based on his repeated calls, contacting her friends to get information about her, and
repeatedly driving past her house. The trial court concluded that although there were
mitigating factors, such as Appellee contacting Appellant, those factors did not outweigh
the need for the protection order, which is supported by the evidence.
       {¶21} Given the deference we must afford the trial court’s judgment, as well as its
credibility determinations when presented with conflicting evidence, Appellant’s sole
assignment of error lacks merit and is overruled. The trial court’s decision is affirmed.



Donofrio, P J., concurs.

D’Apolito, J., concurs.




Case No. 21 MA 0042
[Cite as Tabak v. Goodman, 2022-Ohio-1123.]




        For the reasons stated in the Opinion rendered herein, the assignment of error is
overruled and it is the final judgment and order of this Court that the judgment of the Court
of Common Pleas of Mahoning County, Ohio, is affirmed. Costs to be taxed against the
Appellant.
        A certified copy of this opinion and judgment entry shall constitute the mandate in
this case pursuant to Rule 27 of the Rules of Appellate Procedure. It is ordered that a
certified copy be sent by the clerk to the trial court to carry this judgment into execution.



                                      NOTICE TO COUNSEL

        This document constitutes a final judgment entry.